OPINION — AG — ** COUNTY TREASURER — DEPOSIT OF FUNDS — INTERESTS — AD VALOREM ** (1) A COUNTY TREASURER MAY, UPON APPROVAL OF THE BOARD OF COUNTY COMMISSIONERS, UNDER THE AUTHORITY AND CONDITIONS OF 62 O.S. 87 [62-87], DEPOSIT AD VALOREM TAX RECEIPTS ON A TIME DEPOSIT BASIS PENDING THEIR APPORTIONMENT AT THE END OF EACH CALENDAR MONTH AS REQUIRED BY 68 O.S. 24209 [68-24209] (2) A CERTIFICATE OF DEPOSIT IS A FORM OF "TIME DEPOSIT" UNDER THE PROVISIONS OF 62 O.S. 87 [62-87], WHICH MAY BE UTILIZED BY A COUNTY TREASURER WHO DEPOSITS SURPLUS AD VALOREM TAX FUNDS ON A TIME DEPOSIT BASIS, PENDING THEIR APPORTIONMENT AT THE END OF EACH CALENDER MONTH PURSUANT TO 68 O.S. 24209 [68-24209] (BANK DEPOSITS, PUBLIC FINANCE, PROCEDURE, TIME DEPOSITS, CERTIFICATE OF DEPOSIT, PUBLIC FUNDS) CITE: 12A O.S. 3-104 [12A-3-104], 62 O.S. 87 [62-87], 68 O.S. 24209 [68-24209], 68 O.S. 24210 [68-24210], OPINION NO. 82-110 (SUSAN BRIMER AGOSTA)